Exhibit 10.1

ANALOG DEVICES, INC.

Employee Retention Agreement

[Employee Name]

c/o Analog Devices, Inc.

Three Technology Way

Norwood, Massachusetts 02062

Dear [            ]:

Analog Devices, Inc. (the “Company”) recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control may exist and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company, its stockholders and its customers.

The Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of the Company’s key personnel, including yourself, to
their assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a change in control of the
Company.

In order to induce you to remain in its employ, the Company agrees that you
shall receive the severance benefits set forth in this letter agreement (the
“Agreement”) in the event your employment with the Company is terminated under
the circumstances described below subsequent to a “Change in Control” of the
Company (as defined below).

1. Certain Definitions. As used herein, the following terms shall have the
following respective meanings:

(a) A “Change in Control” shall occur or be deemed to have occurred only if any
of the following events occur: (i) any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportion as their ownership of stock of the Company) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding securities; (ii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 80% of the
combined voting



--------------------------------------------------------------------------------

power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no “person” (as hereinabove defined) acquires more
than 50% of the combined voting power of the Company’s then outstanding
securities; or (iii) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

(b) A “Potential Change in Control” shall be deemed to have occurred if:

(A) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control of the Company;

(B) any person (including the Company) publicly announces an intention to take
or to consider taking actions which, if consummated, would constitute a Change
in Control of the Company; or

(C) the Board of Directors of the Company adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control of the
Company has occurred.

(c) An “Approved Change in Control” shall mean any Change in Control that the
Board, by resolution adopted prior to the occurrence of any of the events
constituting a Change in Control, specifically and expressly declares shall
constitute an “Approved Change in Control” for purposes of this Agreement.

(d) A “Hostile Change in Control” shall mean any Change in Control other than an
Approved Change in Control.

2. Term of the Agreement. The term of this Agreement (the “Term”) shall commence
on             , 20     and shall continue in effect through September 30,
20    ; provided, however, that commencing on September 30, 20     and each
September 30 thereafter, the Term shall be automatically extended for one
additional year unless, not later than June 30 of such year, the Company shall
have given you written notice that the Term will not be extended; and provided
further that, if a Change in Control of the Company shall have occurred during
the original or extended Term, this Agreement and the Term shall continue in
effect for a period of not less than 24 months beyond the month in which such
Change in Control occurred.

3. Change in Control; Potential Change in Control.

(a) No benefits shall be payable under this Agreement unless there has been a
Change in Control of the Company during the Term.

(b) You agree that, notwithstanding any provision to the contrary in this
Agreement, in the event of a Potential Change in Control of the Company, you
will not voluntarily resign as an employee of the Company until the earliest of
(A) a date which is six (6) months after the occurrence of such Potential Change
in Control of the Company or (B) the termination by you of your employment by
reason of Disability as defined in Section 4(b)(i) or for Good Reason as defined
in Section 4(b)(iii).

 

-2-



--------------------------------------------------------------------------------

4. Employment Status; Termination Following Change in Control.

(a) You acknowledge that this Agreement does not constitute a contract of
employment or impose on the Company any obligation to retain you as an employee
and, except as set forth in Section 3(b), this Agreement does not prevent you
from terminating your employment at any time. If your employment with the
Company terminates for any reason and subsequently a Change in Control shall
have occurred, you shall not be entitled to any benefits hereunder. Any
termination of your employment by the Company or by you following a Change in
Control of the Company during the Term shall be communicated by written notice
of termination (“Notice of Termination”) to the other party hereto in accordance
with Section 7. The “Date of Termination” shall mean the effective date of such
termination as specified in the Notice of Termination (provided that no such
Notice of Termination shall specify an effective date more than 180 days after
the date of such Notice of Termination).

(b) Notwithstanding anything to the contrary herein, you shall be entitled to
the benefits provided in Section 5 only if either (1) an Approved Change in
Control shall have occurred during the Term and your employment with the Company
is subsequently terminated or terminates within 24 months after such Approved
Change in Control, unless such termination is (A) because of your death, (B) by
the Company for Disability (as defined in Section 4(b)(i)) or Cause (as defined
in Section 4(b)(ii)), or (C) by you other than for Good Reason (as defined in
Section 4(b)(iii)), or (2) a Hostile Change in Control shall have occurred
during the Term and your employment with the Company is subsequently terminated
by either you or the Company within 12 months after such Hostile Change in
Control for any reason other than your death or Disability or termination by the
Company for Cause.

(i) Disability. If, as a result of incapacity due to physical or mental illness,
you shall have been absent from the full-time performance of your duties with
the Company for six (6) consecutive months and, within thirty (30) days after
written Notice of Termination is given to you, you shall not have returned to
the full-time performance of your duties, your employment may be terminated for
“Disability.” Any termination for Disability under this Agreement shall not
affect any rights you may otherwise have under the Company’s Long-Term
Disability Plan.

(ii) Cause. Termination by the Company of your employment for “Cause” shall mean
termination (A) upon your willful and continued failure to substantially perform
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such actual or anticipated
failure after the issuance of a Notice of Termination by you for Good Reason as
defined in Section 4(b)(iii)), provided that a written demand for substantial
performance has been delivered to you by the Company specifically identifying
the manner in which the Company believes that you have not substantially
performed your duties and you have not cured such failure within 30 days after
such demand, or (B) by reason of your willful engaging in conduct which is
demonstrably and materially injurious to the Company. For purposes of this
subsection, no act or failure to act on your part shall be deemed “willful”
unless done or omitted to be done by you not in good faith and without
reasonable belief that your action or omission was in the best interest of the
Company.

 

-3-



--------------------------------------------------------------------------------

(iii) Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without your written consent, the occurrence after a Change in Control of the
Company of any of the following circumstances unless, in the case of paragraphs
(A), (C), (D), (F) or (G), such circumstances are fully corrected prior to the
Date of Termination (as defined in Section 4(a)) specified in the Notice of
Termination (as defined in Section 4(a)) given in respect thereof:

(A) any significant diminution in your position, duties, responsibilities,
power, title or office as in effect immediately prior to a Change in Control;

(B) any reduction in your annual base salary as in effect on the date hereof or
as the same may be increased from time to time;

(C) the failure of the Company to continue in effect any material compensation
or benefit plan in which you participate immediately prior to the Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of your participation relative to
other participants, as existed at the time of the Change in Control or the
failure by the Company to award cash bonuses to its executives in amounts
substantially consistent with past practice in light of the Company’s financial
performance;

(D) the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company’s life
insurance, medical, health and accident, or disability plans in which you were
participating at the time of the Change in Control, the taking of any action by
the Company which would directly or indirectly materially reduce any of such
benefits, or the failure by the Company to provide you with the number of paid
vacation days to which you are entitled on the basis of years of service with
the Company in accordance with the Company’s normal vacation policy in effect at
the time of the Change in Control;

(E) any requirement by the Company or of any person in control of the Company
that the location at which you perform your principal duties for the Company be
changed to a new location outside a radius of 50 miles from your principal
residence at the time of the Change in Control;

(F) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform the Agreement, as contemplated in
Section 6; or

(G) any purported termination of your employment which is not effected pursuant
to a Notice of Termination satisfying the requirements of Section 7, which
purported termination shall not be effective for purposes of this Agreement.

 

-4-



--------------------------------------------------------------------------------

5. Compensation Upon Termination. Following a Change in Control of the Company,
you shall be entitled to the following benefits during a period of Disability,
or upon termination of your employment, as the case may be, provided that such
period or termination occurs during the Term:

(a) During any period that you fail to perform your full-time duties with the
Company as a result of incapacity due to physical or mental illness, you shall
continue to receive base salary and all other earned compensation at the rate in
effect at the commencement of any such period (offset by all compensation
payable to you under the Company’s disability plan or program or other similar
plan during such period) until your employment is terminated pursuant to
Section 4(b)(i) hereof. Thereafter, or in the event your employment is
terminated by reason of death, your benefits shall be determined under the
Company’s long-term disability, retirement, insurance and other compensation
programs then in effect in accordance with the terms of such programs.

(b) If your employment shall be terminated by the Company for Cause or by you
other than for Good Reason following an Approved Change in Control, the Company
shall pay you your full base salary and all other compensation through the Date
of Termination at the rate in effect at the time the Notice of Termination is
given, plus all other amounts to which you are entitled under any compensation
plan of the Company at the time such payments are due, and the Company shall
have no further obligations to you under this Agreement.

(c) If your employment with the Company is terminated by the Company (other than
for Cause, Disability or your death) or by you for Good Reason within 24 months
after an Approved Change in Control or if your employment with the Company is
terminated by you or the Company for any reason (other than your death or
Disability or termination by the Company for Cause) within 12 months after a
Hostile Change in Control, then you shall be entitled to the benefits below:

(i) the Company shall pay to you your full base salary and all other
compensation through the Date of Termination at the rate in effect at the time
the Notice of Termination is given, no later than the full fifth day following
the Date of Termination, plus all other amounts to which you are entitled under
any compensation plan of the Company at the time such payments are due under the
terms of such plan;

(ii) in lieu of any further salary payments for periods subsequent to the Date
of Termination, the Company will pay as severance to you, at the time specified
in Subsection (e) below, a lump sum payment (together with the payments provided
in paragraph (iv) below, the “Severance Payments”) in an amount equal to the sum
of (A) [200%] [299%] of the higher of (i) your annual base salary in effect on
the Date of Termination or (ii) your annual base salary in effect immediately
prior to the Change in Control, plus (B) [200%] [299%] of the aggregate cash
bonuses paid or awarded to you in respect of the four fiscal quarters preceding
the Date of Termination;

(iii) the Company shall pay to you all legal fees and expenses incurred by you
as a result of such termination (including all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any

 

-5-



--------------------------------------------------------------------------------

right or benefit provided by this Agreement or in connection with any tax audit
or proceeding to the extent attributable to the application of Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”) to any payment or
benefit provided hereunder); and

(iv) for a twenty-four (24) month period after such termination, the Company
shall arrange to provide you with life, disability, dental, accident and group
health insurance benefits substantially similar to those which you were
receiving immediately prior to the Notice of Termination. Notwithstanding the
foregoing, the Company shall not provide any benefit otherwise receivable by you
pursuant to this paragraph (iv) if an equivalent benefit is actually received by
you during the twenty-four (24) month period following your termination. Any
such benefit actually received by you shall be reported by you to the Company.

(d) The payments provided for in Subsections 5(b) and (c) shall be made not
later than the fifth day following the Date of Termination; provided, however,
that, if the amounts of such payments cannot be finally determined on or before
such day, the Company shall pay to you on such day an estimate, as determined in
good faith by the Company, of the minimum amount of such payments and shall pay
the remainder of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth day after the Date of
Termination. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall be payable on
the fifth day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code).

(e) Except as provided in the second sentence of Subsection 5(c)(iv) hereof, you
shall not be required to mitigate the amount of any payment provided for in this
Section 5 by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Section 5 be reduced by any compensation
earned by you as a result of employment by another employer, by retirement
benefits or by offset against any amount claimed to be owed by you to the
Company or otherwise.

6. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement to the same extent that the Company would be required to perform it if
no such succession had taken place. Failure of the Company to obtain an
assumption of this Agreement prior to the effectiveness of any succession shall
be a breach of this Agreement and shall entitle you to compensation from the
Company in the same amount and on the same terms as you would be entitled
hereunder if you had terminated your employment for Good Reason immediately
after an Approved Change in Control of the Company, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as defined above and any successor to its
business or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

-6-



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or if there
is no such designee, to your estate.

7. Compliance with Code Section 409A. This Agreement is intended to comply with
Section 409A so that none of the payments hereunder will be subject to the
additional tax imposed by Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company shall have no right to accelerate any
payment or provision of any benefits under this Agreement or to make or provide
any such payment or benefits if such payment or provision of such benefits
would, as a result, be subject to tax under Section 409A of the Code. You and
the Company agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable steps as necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to you under Section 409A.

Notwithstanding anything in this Agreement to the contrary, if you are
determined to be a “Specified Employee” (as defined below) at the time of your
termination, to the extent this Agreement provides for a “deferral of
compensation” within the meaning of Code Section 409A, such benefits shall not
be paid to you prior to the earlier of (i) the expiration of the six-month
period measured from the date of your termination of employment; or (ii) the
date of your death. Upon the occurrence of one of those events, all benefits
deferred pursuant to this Section 7 and otherwise due shall be paid to you in a
single lump-sum payment as soon as administratively practicable.

For purposes of this Agreement, “Specified Employee” shall mean each officer of
the Company and its affiliates, up to a maximum of fifty (50), having annual
compensation in excess of $145,000 (as adjusted), a five percent owner of the
Company and a one percent owner of the Company having annual compensation from
the Company and its affiliates in excess of $150,000 (as adjusted), in each case
determined pursuant to Section 416(i)(1)(A)(i), (ii), or (iii) of the Code
(applied in accordance with the regulations thereunder) any time during the
12-month period ending on December 31st of a calendar year, based on taxable
wages as reported in Box 1 of Form W-2 for such period plus amounts that would
be included in wages for such period but for pre-tax deferrals to a tax-favored
retirement plan or cafeteria plan or for qualified transportation benefits, who
performed services for the Company or its affiliates at any time during the
12-month period ending on December 31st of such calendar year.

8. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
duly given when delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the
President of the Company, at One Technology Way, Norwood, Massachusetts 02062,
and to you at the address shown above or to such other address as either the
Company or you may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

 

-7-



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

(b) The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the Commonwealth of Massachusetts.

(c) No waiver by you at any time of any breach of, or compliance with, any
provision of this Agreement to be performed by the Company shall be deemed a
waiver of that or any other provision at any subsequent time.

(d) This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

(e) Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state or local law.

(f) This Agreement sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and cancelled.

* * * * *

 

-8-



--------------------------------------------------------------------------------

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

 

Sincerely, ANALOG DEVICES, INC. By:  

 

Name:  

Title:  

Agreed to as of this      day of              20    .

 

 

[Employee Name]

Last update: September 28, 2009